1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    HANNAH R. LABAREE, #294338
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax: 916-498-5710
5    Attorney for Defendant
     HERBERT ALEXANDER
6
7
                                  IN THE UNITED STATES DISTRICT COURT
8
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                  )   Case No. 2:16-cr-179 GEB
                                                )
11                   Plaintiff,                 )   AMENDED STIPULATION AND [PROPOSED]
                                                )   ORDER TO CONTINUE STATUS CONFERENCE
12   vs.                                        )   AND TO EXCLUDE TIME
                                                )
13   HERBERT ALEXANDER,                         )   Date: February 15, 2019
                                                )   Time; 9:00 a.m.
14                   Defendant.                 )   Judge: Hon. Garland E. Burrell, Jr.
                                                )
15                                              )
16           IT IS HEREBY STIPULATED by and between United States Attorney McGregor W.
17   Scott, through Assistant United States Attorney Christopher Hales, attorney for Plaintiff, Federal
18   Defender Heather Williams, through Assistant Federal Defender Hannah R. Labaree, attorneys
19   for Herbert Alexander, that the status conference currently scheduled for February 15, 2019, be
20   continued to March 15, 2019 at 9:00 a.m.
21           The grounds for this continuance are that defense counsel needs additional time to
22   evaluate the defendant’s mental competency, specifically, to receive a formal report back from
23   the hired expert. The expert has met with the defendant but has not yet completed his report.
24   The defense’s process of determining mental competency through consultation with an expert
25   will not be completed by the date currently scheduled for a status on February 15, 2019.
26   Depending on the content of the pending report on the defendant’s competency, the parties may
27   request that the next status date be re-set for a full competency hearing in which expert testimony
28   can be presented.

                                                      1
     Stipulation and [Proposed] Order
1            Time under the Speedy Trial Act has already been excluded by previous stipulation and
2    order (CR 42) between February 15, 2019, through and including July 30, 2019; pursuant to 18
3    U.S.C. §3161 (h)(1)(A) and General Order 479, Local Code A, based upon an exam for mental
4    incapacity; and under 18 U.S.C. § 3161(h)(7)(B)(iv) and General Order 479, Local Code T4 for
5    reasonable time for defense counsel to prepare.
6    DATED: February 13, 2019                    Respectfully submitted,
7                                                HEATHER E. WILLIAMS
8                                                Federal Defender

9                                                /s/ Hannah R. Labaree
                                                 HANNAH R. LABAREE
10                                               Assistant Federal Defender
                                                 Attorney for HERBERT ALEXANDER
11
12   DATED: February 13, 2019                    McGREGOR W. SCOTT
                                                 United States Attorney
13
                                                 /s/ Christopher Hales
14                                               CHRISTOPHER HALES
                                                 Assistant United States Attorney
15
                                                 Attorney for Plaintiff
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       2
     Stipulation and [Proposed] Order
1                                                 ORDER
2            IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as
4    its order. The Court specifically finds the failure to grant a continuance in this case would deny
5    counsel reasonable time to conduct an exam for mental competency, taking into account the
6    exercise of due diligence.
7            It is further ordered the February 15, 2019 status conference shall be continued to March
8    15, 2019 at 9:00 a.m.
9            Dated: February 14, 2019
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      3
     Stipulation and [Proposed] Order
